DENNIS, Justice,
concurring.
I respectfully concur, being of the opinion that this court unnecessarily reaches the res nova issue of whether the 1980 amendment to Code of Criminal Procedure article 893 applies prospectively only. The Court properly determined that the trial judge failed to comply with Code of Criminal Procedure article 894.1 in sentencing the defendant, and that as a result the case would have to be remanded for resentenc-ing in accordance therewith. State v. Jackson, 360 So.2d 842 (La.1978). Thus, there was no need to consider the issue with respect to article 893.